Tracy Gibson #1436824
. 3060 FM 3514
B eaumont ,T.x. 77705

Sth of December,2015 Re: F149622007
wr-68,962-01
Dear clerk of court §

lt is of great concern that i request for you to file the en-
closed legal docuement titled as an "objection " to the trial
courts (defendants) , denial for me to Leave of Court to Amend
/Supplement the original art§11.07 writ habeas corpus post-conv
iction relief application filed and dismissed without written
order by the C.O.A. (Criminal Court Of Appeals).Attached is a
inmates declaration and certificate of service. ,

If there is any further instructions from this honorable
court be sure to forward them to me at the address above.
Thank you sincerely for your time and consideration to address
my letter!

Sincerely;

Tracy Ray Gibson #143683¢

HECEWED|N
COURT OF CFHM|NAL APPEALS

EEC 15 2015

AWACOSPQ. clark

lN THE CRIMINAL COURT OF APPEALS ,AUSTIN,TEXAS

trial court no .’: F149622007

 

court of appeals no. : wr468,962-Ol
Tracy Gibson#1436824 145th Judicial District
Stiles Unit Nacogdoches C_ountyv
3060 FM 3514 - v - 101 W. Main St.,room 120-
Beaumont,T.x. 77705 Nacogdoches,T.x. 75961
(pro se Applicant) ( Defendants )

l

Applicants? Objection in accordance to Texas Rule of
Appellate Procedure'73§4(4), any- objections to the courts Findin

gs of Fact and Conclusion of Law by either party

 

On this 30th day of November,2015, l received the Defendants Fact
Findings and Conclusion of Law denying my motion to request Leave
of Court to Amend/Supplement original_ §11.07 application. The
Criminal Court of Appeals denied without written order the origi-
nal art. §ll.O7application in January,2008. Since then it has
come to light that this honorable court has reconsidered, sua
sponte, it's denial and remanded the cause of action back to the
trial court under the art.§11.07 Texas Rules Of Appellate Pro-
cedure73.4 3) D).The trial court (defendants), bench-warranted
applicant back to the trial court to address the claim of lneff-
ective Assistance of Counsel. Applicant was speciffically instrue
cted to answer only two questions.Applicant was not permitted

to address any other of his claims that were stated in his origi-
nal art.§11.07 Application. Applicant, was immediately returned
back to Texas Department Of Criminal Justice, without any further

hearings to address any other of his claims.Now comes , Applicant

[l]

)

to excercise in accordance to Texas Rule Of Appleate Procedure
73. 4(4)..... any objections to the courts Findings of Fact and

Conclusion of Law by either party.

Fact Findings

1) The Criminal Court of Appeals did file an order to
remand Applicants, art§11.07 application back to his trial court
for further hearings to address his claims in his original app-
lication, this occured on July 1st, 2015.
2) The Defendants only addressed Applicants' claim to ineff-
ective assistance of counsel and DID NOT address his claim to
the Defective Indictment claim that can be raisedffor the first
time in art.§11.07habeas corpus state writ for post-conviction
relief. n

3) Applicant , objects to the fact that the trial cort
will not allow him permittance to Leave of Court to Amend/Supp-

lement his original application because the trial court clerk
of court never forwarded its nunc pro tunc order (10-15-07) to

the Texas Department of Criminal Justice -`Institutional Division
until five years after the fact when applicant , brought it to

the trial courts attention that they faieled to do so with the
assistance of the State Counsel For Offenders,,and caused the
Applicant, serious irreversible error that was harmful and hin-

dered Applicant to timely file his available legal remedies.

Conclusion of Law

Defendants are not in full compliance with the court oreder

(-2)

filed by the Criminal Court Of Appeals. `

The trial court has not forwarded its post-conviction
court order ( nunc pro tunc) to TDCJ-Records Division so App-
licant can be correctly calculated for parole eligibility in a
timely and prompt fashion as to not cause harmful errors. ‘App-
llicants inmate file will reflect in his "Time-Slips" and parole
records will show that he could not attend his first parole re-
view on 3-2012 because the correction wasn't able to be entered
until January,2013` Furthermore,the defendants, have issued a
post-conviction nunc pro tunc order that corrects a judicialv
error and not a clerical error that only nunc pro tunc orders
are allowed to be issued for , to which is correct t he record
for which was rendered and not what should have been done.
Therefore making the courts order nunc pro tunc null and voidable
§ Also , now that the trial court has caused unreasonble delay
, the trial court has violated Texas Criminal Code Procedure.
art §12.01 statute-of-limitations of five years has expired
to be able to present the , Applicant, with another indictment

of a lesser~included-offense. Therefore, the nunc pro tunc order1

can not be enforced by ;writ of mandamus.

Respectfully submitted by me on this 8th day of December,2015.

390sz ..)§J:)§Ww l&v‘:§@\d l?'§/~I§"

(3)

Inmates Declaration and Certificate Of Service

Applicant does hereby declare and certify under pe-
nalty of perjury that all information herein is true and correct
to his knowledge expressed in Title 28 USG section 1746(1), l
also have utilized the United States Postal Services to have a
copy delivered to the following persons: Criminal Court Of App-
eals , Clerk of Court, Abel Acosta,P.O. Box 12308 Capitol Stat-
ion, Austin, T .x.- 78711 and ; a copy sent to the trial court
at: 145th Judicial District, 101 W. Main St., room 120,Nacogd-
oches,T.x. 75961 clerk of court is,Mrs.loretta Cammack.

Respectfully submitted this 8th day of December,2015.

§§\W:)z)\. R§i~\¢w s ` 131~